DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 12/23/21 have been entered. Applicant’s arguments and amendments have been fully considered and are persuasive.  The prior art rejection of the Office Action dated 9/23/21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 9-12, 15-19, and 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance: each of the independent claims 1, recites a controller configured to “determine whether the determined position of the drill motor is different than the position on the mast of the at least one proximity sensor; and based on the determination that the determined position of the drill motor is different than the position on the mast of the at least one proximity sensor, update the determined position of the drill motor to the position on the mast of the at least one proximity sensor". That subject matter is similarly recited in independent claims 9 and 15. As indicated in previous actions, Chang (CN 102788568 A), in view of Parmeshwar (US 20200224523 A1) is the best available combination of references. While Chang as modified teaches calibrating a sheave sensor, that calibration is not 
While Jeffryes (US 20180238162 A1) teaches the calibration of a sheave sensor (Para 0001, calibrating for sheave friction) and sensors which monitor the position of the travelling block/top drive position (Para 0023, Fig 1), Jeffryes does not teach or render obvious the specific manner of calibrating now claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676